Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This action is responsive to an amendment filed on 06/06/2022. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments regarding claims 1-20 have been fully considered but they are not persuasive because of the following:
           
            Regarding claim 1, the applicant argues on pages 7-9 that the Office Action's reliance on official notice to cure the acknowledged deficiencies of Pasko is inappropriate. It is because, Office Action on  p.6. did not cite any additional prior art to teach “detecting one or more sounds emitted by one or more additional electronic devices at the microphone, wherein each of the one or more sounds encodes a timestamp and extracting, from the one or more sounds emitted by the one or more additional electronic devices, the one or more timestamps”. Examiner respectfully disagrees with this argument. It is because, the Pasco teaches those limitations in different embodiments. For example, in paragraph 0017, Pasko teaches “multiple speech interface devices in an environment may (e.g., periodically) output a series of tones as a sound pattern, and may detect the sound patterns, including their own patterns. These sound patterns may encode timestamp data that can be used to calculate parameters, including a time offset value. This time offset value can be used by the device to synchronize the time outputs of different speech interface devices during device arbitration. For example, when a user utters the wakeword followed by an expression, the device can apply the time offset value to a wakeword occurrence time reported from another speech interface device in order to account for a difference in the capture latency between the device and the other speech interface device. Thus, when the device is performing device arbitration, the device can consider an adjusted wakeword occurrence time (e.g., adjusted by the time offset value) to more precisely determine which device in the environment detected the wakeword first.”. Thus it is clear that when a speech interface device outputs sound pattern, the sound pattern encodes timestamps which is used to calculate a time offset value and each of the device applies the time offset value to a wakeword occurrence time in order to account for a difference in the capture latency between the device and the other speech interface device. In other word, Pasko teaches each of the one or more sounds encoding a timestamp and extracting, from the one or more sounds emitted by the one or more additional electronic devices, the one or more timestamps. The only difference is that the user device 102 of Pasko’s invention does not directly encode the wakeword occurrence time. However, the user device uses the encoded timestamp to adjust the wakeword occurrence time (see paragraphs 0044, 0046). Examiner uses the teaching of encoding from sound of Pasko’s reference to make the calculation of wakeword occurrence time more accurate and faster.  

            Thus, the rejection of the claim will remain. The rejection of the claims 11 and 20 will remain for the same reasons as discussed above with respect to claim 1.

            Regarding the use of uncited reference “Ramaswamy" and “official notice” Examiner apologize for typographical mistake.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 11-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko (US Pub. No. 2019/0311720).  

            Regarding claims 11, 20, with respect to Figures 1-9, Pasko teaches a method implemented using one or more processors of a first electronic device, comprising a first electronic device comprising one or more processors and memory storing instructions (figures 1A and 7 with paragraphs [0020], [0103] and [0105]: speech interface device 102(1) comprising processor(s) 702 and computer-readable media 704 storing instructions) that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: 
              detect, at a microphone of the first electronic device, a spoken utterance provided by a user (fig.1) (figure 1A with paragraph [0025]: "Detecting the utterance at 114 may include capturing the utterance 114 via a microphone(s) of the first device 102(1) [...]."); 
             detect one or more sounds emitted by one or more additional electronic devices, (paragraphs [0028] ("assuming that the second device 102(2) detects the utterance 114 [...], the second device 102(2) is configured “advertise” this utterance detection by sending data (shown in FIG. 1A as a second notification 119(2)) to [...] the first device 102(1), along with the second wakeword occurrence time, WT2, estimated by the second device 102(2)") and [0029] ("first device 102(1) receives the second notification 119(2) from the second device 102(2) - along the second wakeword occurrence time, WT2, estimated by the second device 102(2)")); 
             extract, from the one or more sounds emitted by the one or more additional electronic devices, the one or more timestamps (paragraph [0029]: "Having received the second notification 119(2) from the second device 102(2) [...], the first device 102(1) may [...], at 120, designate the device with the earliest wakeword occurrence time as the designated device to perform an action with respect to the user speech.", which implies extracting the wakeword occurrence time from the notification 119(2) and the wakeword occurrence time received from the second device 102(2));     
              compare the one or more timestamps to a local timestamp corresponding to detection of the spoken utterance at the first electronic device (paragraphs [0029] ("first device 102(1) determines, at 120, that the first wakeword occurrence time, WT1, is earlier than (or precedes) the second wakeword occurrence time, WT2") and [0031] ("first device 102(1) determines, at 120, that the second wakeword occurrence time, WT2, is earlier than (or precedes) the first wakeword occurrence time, WT1") in view of paragraph [0028] ("wakeword occurrence time, WT1, estimated by the first device 102(1)")); and 
              based on the comparison, cause the first electronic device to either invoke an automated assistant locally or defer to one of the additional electronic devices (figure 1A with paragraphs [0029] ("if the first device 102(1) determines, at 120, that the first wakeword occurrence time, WT1, is earlier than (or precedes) the second wakeword occurrence time, WT2, the first device 102(1) may designate itself to perform an action 121 with respect to the user speech") and [0031] ("if the first device 102(1) determines, at 120, that the second wakeword occurrence time, WT2, is earlier than (or precedes) the first wakeword occurrence time, WT1, the first device 102(1) may designate the second device 102(2) to perform an action 121 with respect to the user speech") in view of paragraph [0030] ("action 121 may include a responsive action that is responsive to the user speech" and "action 121 performed by the designated device [...] may be based on locallygenerated directive data that tells the first device 102(1) to, for instance, output an audible response with the current time (e.g., a text-to-speech (TTS) response saying “It's 12:30 PM”)").".

              Furthermore, Pasko does not specifically teach that each of the one or more sounds encodes a timestamp and extracting, from the one or more sounds emitted by the one or more additional electronic devices, the one or more timestamps. In paragraph 0017, Pasko teaches “multiple speech interface devices in an environment may (e.g., periodically) output a series of tones as a sound pattern, and may detect the sound patterns, including their own patterns. These sound patterns may encode timestamp data that can be used to calculate parameters, including a time offset value. This time offset value can be used by the device to synchronize the time outputs of different speech interface devices during device arbitration. For example, when a user utters the wakeword followed by an expression, the device can apply the time offset value to a wakeword occurrence time reported from another speech interface device in order to account for a difference in the capture latency between the device and the other speech interface device. Thus, when the device is performing device arbitration, the device can consider an adjusted wakeword occurrence time (e.g., adjusted by the time offset value) to more precisely determine which device in the environment detected the wakeword first.”. Thus it is clear that when a speech interface device outputs sound pattern, the sound pattern encodes timestamps which is used to calculate a time offset value and each of the device applies the time offset value to a wakeword occurrence time in order to account for a difference in the capture latency between the device and the other speech interface device. In other word, Pasko teaches each of the one or more sounds encoding a timestamp and extracting, from the one or more sounds emitted by the one or more additional electronic devices, the one or more timestamps. The only difference is that the user device 102 of Pasko’s invention does not directly encode the wakeword occurrence time. However, the user device uses the encoded timestamp to adjust the wakeword occurrence time (see paragraphs 0044, 0046). In paragraphs 0017, 0044, Pasko’s reference is already using the encoding technique for encoding timestamp. (Note; Pasko already points towards signaling, for the purpose of determining which device to select/invoke for further automated voice speech processing, data encoded as/in sound(s) (figures 1A and 1B; paragraphs [0019] ("using sound patterns emitted by speech interface devices in an environment to calculate a time offset value [...] utilized during device arbitration"), [0043] ("each device 102 outputs a sound pattern 104 via its speaker(s)" and "the second device 102(2) may output a second sound pattern 104(2) [...] that can be detected by other speech interface devices in the environment") and [0044] ("The sound patterns 104 may carry encoded timestamp data that represents the time at origin of the device outputting the sound pattern 104.")).)
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of each of the one or more sounds to encode a timestamp in Pasko’s invention in order to provide proper encoded sound to the user. 

            Claim 1 is rejected for the same reasons as discussed above with respect to claim 11.

            Claim 2 is rejected for the same reasons as discussed above with respect to claims 1 and 12.
             Claims 3 and 7 are rejected for the same reasons as discussed above with respect to claims 13 and 17 respectively.

             Regarding claim 12, Pasko teaches instructions to cause the first electronic device to emit an output that encodes the local timestamp (fig. 1A; paragraphs 0028) (Note; "first device 102(1) may also “advertise” to other devices in the environment, such as the second device 102(2). This advertisement operation may include sending data (shown in FIG. 1A as a first notification 119(1)) to the second device 102(2) along with the wakeword occurrence time, WT1, estimated by the first device 102(1).").

           Regarding claims 13 and 17, Pasko teaches instructions to alter the local timestamp based on one or more contextual cues (fig. 1A; paragraphs 0085) (Note; "a time “penalty” may be added to the device's 102 own utterance detection to account for the fact that locally-generated audio data does not have to be sent wirelessly to another device over a local area network. This time penalty added to the device's 102 utterance detection time may simulate a local area network latency", wherein LAN latency is interpretable as a contextual cue).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko (U.S. Pub. No. 2019/0311720) in view of Yang (U.S. Pub. No. 2017/0345422 A1).  

            Regarding claims 4 and 14, Pasko teaches wherein the one or more contextual cues include the first electronic device  (fig. 1A; paragraphs 0085) (Note; "a time “penalty” may be added to the device's 102 own utterance detection to account for the fact that locally-generated audio data does not have to be sent wirelessly to another device over a local area network. This time penalty added to the device's 102 utterance detection time may simulate a local area network latency", wherein LAN latency is interpretable as a contextual cue).

          However, Pasko does not specifically teach that the first electronic device being assigned a different priority than the one or more additional devices. Yang teaches that the first electronic device being assigned a different priority than the one or more additional devices (paragraphs 0038, 0039, 0101) (Note; In paragraphs 0038, 0039, 0101, Pasko take into account device priority in a vehicle environment as a contextual cue for device arbitration.). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of the first electronic device being assigned a different priority than the one or more additional devices in Pasko’s invention as taught by Yang. The motivation for the modification is to do so in order to provide speech recognition on the audio input based the device priority. 

             Regarding claims 5 and 15, Pasko does not specifically teach wherein the first electronic device is assigned the different priority based on the first electronic device being integral with a vehicle. Yang teaches wherein the first electronic device is assigned the different priority based on the first electronic device being integral with a vehicle (paragraphs 0038, 0039, 0101) (Note; In paragraphs 0038, 0039, 0101, Pasko take into account device priority in a vehicle environment as a contextual cue for device arbitration.). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of wherein the first electronic device is assigned the different priority based on the first electronic device being integral with a vehicle in Pasko’s invention as taught by Yang. The motivation for the modification is to do so in order to provide speech recognition on the audio input based the device priority. 

             Regarding claims 6 and 16, Pasko does not specifically teach wherein the different priority assigned to the first electronic device is lower than one or more priorities assigned to the one or more additional electronic devices that are integral with a vehicle. Yang teaches wherein the different priority assigned to the first electronic device is lower than one or more priorities assigned to the one or more additional electronic devices that are integral with a vehicle (paragraphs 0038, 0039, 0101) (Note; In paragraphs 0038, 0039, 0101, Pasko take into account device priority in a vehicle environment as a contextual cue for device arbitration.). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of wherein the different priority assigned to the first electronic device is lower than one or more priorities assigned to the one or more additional electronic devices that are integral with a vehicle in Pasko’s invention as taught by Yang. The motivation for the modification is to do so in order to provide speech recognition on the audio input based the device priority.

Claims 8-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko (U.S. Pub. No. 2019/0311720) in view of Sharifi (U.S. Pub. No. 2016/0217790).  

            Regarding claims 8 and 18, Pasko does not specifically teach subsequent to invocation of the automated assistant locally at the first electronic device, detecting negative feedback from the user and causing the first electronic device to emit another sound, wherein the another sound causes the one of the additional electronic devices to invoke the automated assistant. Sharifi teaches subsequent to invocation of the automated assistant locally at the first electronic device, detecting negative feedback from the user (paragraphs 0021, 0060, 0035, 0031, 0053, 0023, 0022, 0045) (Note; 0021 and 0060 device list and application sounds… using voice selection for a list, 0021 and 0034/0042 evidenced display, where a list displays the highest probable devices shown. A user speaks a command to at least one or more (e.g. 3 phone, tablet, and thermostat) and visual feedback is provided on the main user interface showing visual data from at least one of (e.g. 2 tablet and thermostat) the client devices provided by data from the plurality of devices. Following subsequent steps in light of 0021 and illustratively with fig. 1, the process continues to isolate the intended device where the other devices remain asleep i.e. unresponsive …a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)) and causing the first electronic device to emit another sound, wherein the another sound causes the one of the additional electronic devices to invoke the automated assistant (0035, 0031, 0053, 0023, 0022, 0045) (audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045). 
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of subsequent to invocation of the automated assistant locally at the first electronic device, detecting negative feedback from the user and causing the first electronic device to emit another sound, wherein the another sound causes the one of the additional electronic devices to invoke the automated assistant in Pasko’s invention as taught by Sharifi. The motivation for the modification is to do so in order to provide proper response in response to detecting negative feedback. 

             Regarding claims 9 and 19, Pasko in view of Sharifi does not specifically teach causing the first electronic device to defer to the one of the additional electronic devices. Examiner takes an official notice that causing the first electronic device to defer to the one of the additional electronic devices is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko in view of Sharifi to incorporate the feature of causing the first electronic device to defer to the one of the additional electronic devices in Pasko’s invention in view of Sharifi’s invention in order to provide proper response based on different device.

             Regarding claims 9 and 19, Pasko in view of Sharifi does not specifically teach detecting a follow-up spoken utterance at the microphone and processing the follow-up spoken utterance to determine that the user intended that the automated assistant be invoked on one of the additional electronic devices. Examiner takes an official notice that detecting a follow-up spoken utterance at the microphone and processing the follow-up spoken utterance to determine that the user intended that the automated assistant be invoked on one of the additional electronic devices are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko in view of Sharifi to incorporate the feature of detecting a follow-up spoken utterance at the microphone and processing the follow-up spoken utterance to determine that the user intended that the automated assistant be invoked on one of the additional electronic devices in view of Sharifi’s invention in order to provide proper assistance to a user based on the user’s feedback.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
September 21, 2022